DETAILED ACTION
Claims 1-15 are pending examination in this Office action.
Claims 1, 6 and 11 are independent.
This Office action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 6 and 11 recite limitations of acquiring first and second consumed power information indicating a change in power consumed with respect to different time periods and generating first and second estimation models for estimating power to be consumed by the job during different time periods. Under their broadest reasonable interpretation, these limitations amount to receiving data (acquiring first and second consumed power information) and generating models from the received data.  Under their broadest reasonable interpretation, these limitations may be performed mentally or by a human with the aid of pen and paper.  Consequently, these limitations fall within the mental processes grouping of abstract ideas.
This judicial exception is not integrated into a practical application.  In particular, claim 1 additionally recites using a processor to perform the steps of acquiring data and generating 
Claim 11 additionally recites a memory to store data and circuitry attached to the memory.  The memory and circuitry are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform generic computer tasks amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 3-5 , 7-10 and 12-15 further recite limitations that further define the first estimation model or how the first estimation model is generated. These limitations do not serve to integrate abstract idea into a practical application or amount to significantly more because the additional limitations merely further define the first estimation model.  The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Takashima, et al. (US Patent Publication 2018/0275176 A1) in view of Moroo, et al. (US Patent Publication 2018/144272 A1).
	Regarding claim 1, Takashima teaches a non-transitory computer-readable storage medium storing a program that causes a processor included in a computer to execute a process, the process comprising: 
[0011; An apparatus for estimating power consumption according to an exemplary aspect of the present invention includes: a receiving section that receives consumer power consumptions of a plurality of days in the past; and a determining section that determines an estimated value of the consumer power consumption by using power consumption on conforming days that confirm to a predetermined range from a reference value, among the plurality of days.] [0045; Determining section A2 receives the consumer power consumptions for respective time slots of the plurality of days.], and 
second consumed power information indicating a change in power consumed for a second time period from a third time to a fourth time within the time period elapsed from the start of the execution of the job, the third time being after the second time [0075; In addition, when the number of power consumptions that are each within the specific range ΔP from the maximum power consumption (the number of conforming days) is smaller than a first threshold (the first threshold is an integer of 1 or more), determining section A2 may enlarge the specific range ΔP. For example, determining section A2 may vary the specific range ΔP such that the number of power consumptions each within the specific range ΔP from the maximum power consumption (the number of conforming days) becomes equal to or larger than the first threshold. Further, the first threshold may be appropriately varied at optional timing (multiple time periods are evaluated for power consumption)] [0088; Receiving section B1 receives the consumer power consumption for respective time slots of each of the plurality of days from the management apparatus (step S501). Receiving section B1 executes step S501 at a predetermined time (for example, 5 p.m.) of the day before the DR event. The predetermined time is not limited to 5 p.m. but is changeable when appropriate]; 
generating, from the first consumed power information, a first estimation model for estimating power to be consumed by the job for the first time period [0037-0038; determining section A2 determines the baseline (the estimated value of the consumer power consumption) by using the power consumptions on conforming days (first or second time period).  Each of the conforming days has the power consumption that conforms to predetermined range . . . determining section A2 determines the baseline by using the power consumptions each within a specific range from the maximum power consumption, from among the power consumptions of the plurality of days] [0050; determining section A2 determines the maximum power consumption per hour in the DR event time slot, from the power consumptions for five days before the event to one day before the event] [0057]; and 
generating, from the second consumed power information, a second estimation model for estimating power to be consumed for the second time period [0037-0038, 0050, 0057].
Takashima teaches acquiring power consumption for specific time periods to generate estimation models for estimating power to be consumed, but may not explicitly teach that the power consumption is for a specific application. 
However, Moroo teaches another non-transitory computer-readable storage medium storing a program that causes a processor included in a computer to execute a process [0030], and further teaches the process comprising: 
acquiring first consumed power information indicating a change in power consumed for a first time period from a first time to a second time within a time period elapsed from the start of the execution of a first job [0034; the actual power consumption is the power consumption of the computing modes assigned to the job that was measured during execution of the job . . . the actual power consumption may be the power consumption at a specified time during a job execution period], and 
second consumed power information indicating a change in power consumed for a second time period from a third time to a fourth time within the time period elapsed from the start of the execution of the first job, the third time being after the second time [0034; the actual power consumption is the power consumption of the computing modes assigned to the job that was measured during execution of the job . . . the actual power consumption may be the power consumption at a specified time during a job execution period] [Fig 4; jobs are evaluated for power consumption across different time periods]; 
generating, from the first consumed power information, a first estimation model for estimating power to be consumed by the job for the first time period [0037; in accordance with the similarities 17a and 17b the processing unit acquires the actual power consumption of at least one executed job from the history information.  As one example, the processing unit acquires the actual power consumption of the executed job with the highest similarity.  Here, assume that the actual power consumption corresponding to the job has been acquired.  The processing unit then estimates power consumption of the job awaiting execution based on the acquired actual power consumption] [0038; the actual power consumption of at least one job is then acquired in keeping with the similarities 17a and 17b and the power consumption is estimated based on the acquired actual power consumption]; and 
generating, from the second consumed power information, a second estimation model for estimating power to be consumed by the job for the second time period [0037; in accordance with the similarities 17a and 17b the processing unit acquires the actual power consumption of at least one executed job from the history information.  As one example, the processing unit acquires the actual power consumption of the executed job with the highest similarity.  Here, assume that the actual power consumption corresponding to the job has been acquired.  The processing unit then estimates power consumption of the job awaiting execution based on the acquired actual power consumption] [0038; the actual power consumption of at least one job is then acquired in keeping with the similarities 17a and 17b and the power consumption is estimated based on the acquired actual power consumption] [0069-0070; job power consumption is modeled for different time zones t1 to t4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Takashima and Moroo.  Moroo teaches measuring power consumption for a job during run-time and using the measured power consumption to estimate the power consumption required for the job to execute at a future time.  Takashima also is directed to a power management method and teaches other methods of using historical power consumptions to estimate a power consumption for a task, job or application at a future time.  Notably, Takashima teaches measuring power consumption over a variable amount of time (such as a plurality of days).  One of ordinary skill in the art would have motivation to use a longer term (such as disclosed in Takashima) in the power management method of Moroo to effectively receive a better estimate of power consumption.
Regarding claim 2, Takashima in view of Moroo teaches the non-transitory computer-readable storage medium according to claim 1, wherein the process further comprising: and Takashima further teaches using, based on a change in power consumed by a second job different from the first job for the first time period, the first estimation model to estimate a time-series change in power to be consumed by the second job for the second time period [Fig 4, 0069-0070].

Regarding claim 3, Takashima in view of Moroo teaches the non-transitory computer-readable storage medium according to claim 1, and Moroo further teaches wherein a plurality of the first jobs exist and the first estimation model is generated based on a plurality of first consumed power information items indicating changes in power consumed by the plurality of first jobs for the first time period [0012; plurality of jobs]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Takashima and Moroo for the same reasons as disclosed above.
Claims 6 and 11 are directed to a power estimation method and power estimating device respectively having substantially the same limitations as claim 1 and are rejected as being obvious in view of Takashima in view of Moroo for substantially the same reasons.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Takashima and Moroo for the same reasons as disclosed above.
Claims 7 and 12 are directed to a power estimation method and power estimating device respectively having substantially the same limitations as claim 2 and are rejected as being obvious in view of Takashima in view of Moroo for substantially the same reasons.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Takashima and Moroo for the same reasons as disclosed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Takashima and Moroo for the same reasons as disclosed above.


Claims 4, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Takashima, et al. (US Patent Publication 2018/0275176 A1) in view of Moroo, et al. (US Patent Publication 2018/144272 A1) and further in view of Lee, et al. (US Patent Publication 2019/0310291 A1).
Regarding claim 4, Takashima in view of Moroo teaches the non-transitory computer-readable storage medium according to claim 1, but may not explicitly teach wherein the first estimation model is generated using the first consumed power information of the first job as question data and the second consumed power information of the first job as answer data to the question data.
However, Lee teaches wherein the first estimation model is generated using the first consumed power information of the first job as question data and the second consumed power information of the first job as answer data to the question data [0059, 0084, 0090; the state estimation model can be learned using an algorithm such as machine learning] [Claim 6; learning data] [0016-0017; the learning data management unit creates learning data using the operation information of the components].

Claims 9 and 14 are directed to a power estimation method and power estimating device respectively having substantially the same limitations as claim 4 and are rejected as being obvious in view of Takashima in view of Moroo and further in view of Lee for substantially the same reasons.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Lee with Takashima and Moroo for the same reasons as disclosed above.  

Claims 5, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Takashima, et al. (US Patent Publication 2018/0275176 A1) in view of Moroo, et al. (US Patent Publication 2018/144272 A1) and further in view of Yamamoto (US Patent Publication 2010/0082943 A1).

However, Yamamoto teaches wherein one or more first jobs whose execution times are from the start of the execution to the end of the execution and longer than a threshold are extracted from the plurality of first jobs, and the first estimation model is generated based on a time-series change in power to be consumed by the extracted one or more first jobs [0093-0095].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Yamamoto with Takashima and Moroo.  Moroo and Takashima collectively teach measuring power consumption for a job during run-time and using the measured power consumption to estimate the power consumption required for the job to execute at a future time.  Yamamoto teaches another method for estimating power consumption from data about past jobs and further teaches a minimum time for past jobs [0068-0070, 0093-0095].  One of ordinary skill in the art would have motivation to require a job to execute at least for a minimum time as described in Yamamoto to be used to predict future power consumption as disclosed in Takashima and Moroo in order to obtain more accurate power consumption data.
Claims 10 and 15 are directed to a power estimation method and power estimating device respectively having substantially the same limitations as claim 5 and are rejected as being 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Yamamoto with Takashima and Moroo for the same reasons as disclosed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hauser, et al. (US Patent Publication 2019/0354153 A1), teaches determining a power profile for a job to predict future power consumption for future occurrences of the job [0033, 0035]

Wei, et al. (US Patent Publication 2020/0249740 A1), teaches power management methods and prediction of power consumption for a job based on synthetic machine learning benchmarks [0032]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/            Primary Examiner, Art Unit 2115                                                                                                                                                                                            	28 January 2022